Citation Nr: 0109947	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a January 30, 1984 rating decision, in which the 
veteran's claim of entitlement to service connection for 
retinitis pigmentosa was denied, contains clear and 
unmistakable error.

2.  Entitlement to an effective date prior to June 7, 1999 
for the grant of entitlement to service connection for 
retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim of entitlement to service 
connection for retinitis pigmentosa was denied in a January 
30, 1984 rating decision; he was informed of this denial in 
March 1984 but did not indicate disagreement with this denial 
within one year thereafter.

3.  The January 30, 1984 rating decision was based on the 
correct facts, as they were known at the time, and 
application of the correct statutory and regulatory 
provisions in effect at that time.

4.  Subsequent to the January 30, 1984 rating decision, the 
veteran first contacted the RO as to the matter of 
entitlement to service connection for a visual disorder on 
June 7, 1999.



CONCLUSIONS OF LAW

1.  The January 30, 1984 rating decision denying entitlement 
to service connection for retinitis pigmentosa does not 
contain clear and unmistakable error.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. § 3.105 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for an effective date prior to June 7, 1999 
for the grant of entitlement to service connection for 
retinitis pigmentosa have not been met.  38 U.S.C.A. §§ 5110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Specifically, the veteran 
has not informed the RO of any evidence not currently 
included in the claim file that might bear directly on his 
claims.


I.  Factual background

On January 3, 1984, the Waco, Texas VARO received the 
veteran's initial application for service connection for 
blindness.  In a January 30, 1984 rating decision, the Waco 
VARO denied entitlement to service connection for retinitis 
pigmentosa.  In this decision, the RO noted that the 
veteran's service medical records, at enlistment, showed 
defective vision correctable to 20/20 bilaterally, and there 
was no further evidence of visual disease or injuries during 
service.  Also cited in this decision was a private 
physician's report (dated in November 1983) showing that the 
veteran had retinitis pigmentosa that restricted his central 
visual field to less than five degrees of each eye.  The RO 
indicated that the veteran's disability was regarded as of 
familial origin and existing prior to enlistment.  

The veteran was informed of the January 1984 rating decision 
in March 1984.  In a statement received by the RO in March 
1984, the veteran requested that the RO "consider my 
application for NSC pension and not compensation."  The 
veteran was granted entitlement to a special monthly pension 
on account of the need of regular aid and attendance in a 
subsequent June 1984 rating decision.  Subsequently, the 
question of entitlement to service connection for a visual 
disorder was not raised by the veteran until he contacted the 
St. Louis VARO regarding this matter on June 7, 1999.

II.  Whether the January 30, 1984 rating decision contains 
clear and 
unmistakable error

The Board initially observes that the veteran did not submit 
a Notice of Disagreement with the January 1984 rating 
decision within one year of notification of that decision.  
Rather, his only submission within that time period concerned 
a claim for a different benefit.  As such, the January 1984 
rating decision is final and binding and will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a) (2000); see also 38 U.S.C.A. § 
7105(c) (West 1991).

"Clear and unmistakable error" is the kind of error of fact 
or law which, when called to the attention of later 
reviewers, compels the conclusion that the result would have 
been manifestly different but for the error and that 
reasonable minds could not differ on this point.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994).  Vague allegations that the prior 
adjudication failed to follow the laws or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  Also, the VA's failure to fulfill its duty to 
assist the veteran with the development of facts pertinent to 
his claim does not constitute clear and unmistakable error 
"because such a breach creates only an incomplete rather 
than an incorrect record."  Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).

There is "clear and unmistakable error" when the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions then 
extant were incorrectly applied.  A determination that there 
was clear and unmistakable error must be based upon the 
record and the law that existed at the time of the prior 
decision.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

The Board finds that the rating decision of January 30, 1984, 
in which service connection for retinitis pigmentosa was 
denied, was based on the correct facts as they were known at 
that time.  The 1984 rating decision reflects that the Waco 
VARO based the denial of service connection on the service 
medical records and a private medical record.  None of this 
evidence suggests a causal link between the veteran's then-
current eye disorder and his period of active duty service.  
The Board does observe that the RO did not afford the veteran 
a VA examination in conjunction with this claim, but a mere 
failure in complying with the VA's duty to assist the veteran 
does not constitute clear and unmistakable error.  See 
Caffrey v. Brown, 6 Vet. App. at 384.

Furthermore, the Board finds that the statutory and 
regulatory provisions then extant were correctly applied.  
While the specific laws and regulations upon which this 
decision was predicated are not listed therein, the RO's 
decision is consistent with the provisions of 38 U.S.C.A. 
§§ 310, 311, and 313 (West 1982) and 38 C.F.R. §§ 3.303 and 
3.306 (1983), which, at the time of the 1984 decision, 
applied in cases of service connection and aggravation of a 
pre-service disability.  Although the veteran has argued that 
the RO improperly determined the etiology of this disability, 
an asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See Damrel v. 
Brown, 6 Vet. App. at 245-46.

In short, there is no indication from the record that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that the statutory or regulatory 
provisions then extant were incorrectly applied in the 
January 30, 1984 rating decision denying service connection 
for retinitis pigmentosa.  As such, the Board does not find 
clear and unmistakable error in this decision, and the 
veteran's claim as to this matter must be denied.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 


III.  Entitlement to an effective date prior to June 7, 1999

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  In cases involving new and material evidence, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance of 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2000).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

In reviewing the relevant procedural history in this case, 
the Board observes that, as indicated above, the veteran did 
not initiate an appeal of the Waco VARO's January 1984 denial 
of entitlement to service connection for retinitis 
pigmentosa, as his March 1984 statement concerned a different 
benefit.  Moreover, the veteran did not contact the VA in any 
way regarding the claim for service connection prior to June 
7, 1999, the date presently assigned as an effective date for 
the grant of service connection.  As such, under 38 C.F.R. 
§ 3.400(q)(1)(ii) (2000), there is no basis for an earlier 
effective date, and the veteran's claim as to this issue must 
be denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, both the prior and revised 
versions of 38 U.S.C.A. § 5107(b) are not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55.






ORDER

In the absence of clear and unmistakable error in the January 
30, 1984 rating decision denying entitlement to service 
connection for retinitis pigmentosa, the veteran's appeal as 
to this issue is denied.

The claim of entitlement to an effective date prior to June 
7, 1999 for the grant of entitlement to service connection 
for retinitis pigmentosa is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

